 E. I. Dupont De Nemours and Company, Inc. and OldHickory Employees' Council. Case 26-CA-6885-1September 22. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PFNEI.LOAND TRUE.SDAI.EOn July 12, 1978, Administrative Law Judge JamesM. Fitzpatrick issued the attached Decision in thisproceeding. Thereafter, both Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is. dismissedin its entirety.DECISIONSIAIEMINI O- ItHI CASEJAMLS M. FIlZPArRI( K, Administrative Law Judge: Inthis case the Employer and the Union were negotiatingmodifications to their existing collective-bargaining agree-ment. On three of the four topics under discussion theyreached agreement. The questions are whether they alsoreached agreement on the fourth topic. the contracting outof unit work, and whether, if agreement was reached, theEmployer refused to sign a written embodiment of that un-derstanding. As set out more fully below. I find no agree-ment was reached, so there was no unlawful refusal to sign.The case arises out of unfair labor practice charges filedSeptember 22. 1977, and amended January 23. 1978. byOld Hickory Employees' Council (the Union) against E.l.Dupont De Nemours and Company. Inc.. (the Respon-dent). Based on the initial charges, a complaint issued No-vember 17, (amended February 6. 1978 at the hearingherein) alleging that Respondent had engaged in an unfairlabor practice contrary to Section 8(a)(1) and (5) of theNational Labor Relations Act. as amended (the Act), bh onAll dates herein are in 1977. unless otherwise indicatledE. 1. DUPONT DE NEMOURSSeptember 27 and thereafter refusing to reduce to writingand sign an agreement reached with the Union respecting aprocedure for notifying and consulting with the Unionabout the contracting out of bargaining unit work. Respon-dent answered the complaint, including its amendment, de-nying that an agreement had been reached on the question.that it had refused to reduce to writing and sign such agree-ment, or that it had engaged in unfair labor practices, butadmitting all other allegations. The issues posed were heardbefore me at Nashville. Tennessee. on February 6 and 7.1978.Based on the entire record,2including my observation ofthe witnesses, and on consideration of the briefs filed by theGeneral Counsel and the Respondent. I make the follow-ing:FINDINGS OF FACI1. tilE EtMPI.OYiRRespondent, an international corporation doing businessin various states and countries, is engaged at Old Hickory,Tennessee. in the manufacture of fibers. During the yearpreceding issuance of the complaint, it received at its OldHickory plant. directly from points outside Tennessee,products valued at over $50,000 and shipped from thatplant, directly to points outside Tennessee. products valuedat over $50,000. Respondent is an employer within themeaning of Section 2(2) and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.ui. lil iL.AxHOR OR(,A osiAHliONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Of a total of approximately 3,300 employees at the OldHickory plant, the Union represents approximately 2,200who are employed in a bargaining unit described as: allhourly wage roll production, maintenance, and powerhouse employees at Respondent's Old Hickory, Tennessee,Plant, texile fibers department, including the DMT facilitieslocated at Old Hickory, including instructors but excludingguards. firemen, fire inspectors, office, clerical, salariedtechnical and professional employees and relief foremenwho serve in that capacity either regularly or for substantialperiods of time during the course of the year, and all othersupervisors as defined in the Act. This unit constitutes anappropriate unit for the purpose of collective bargaining.Ill. IHEI BARGAININGA. Union, Request To Amend the ContractAt the time of the hearing, Respondent and Union wereparties to an existing collective-bargaining agreement cov-ering the employees in the above bargaining unit. Thisagreement contains no specific provisions regarding thecontracting out of unit work. On August 26, the UnionI Pursuant to the General Counsel's unopposed motion, the transcript iscorrected as set out in Appendix A hereto [Omitted from publication].238 NLRB No. 45299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed Respondent of its desire to reopen the contract fornegotiations respecting four topics: the contracting out ofbargaining unit work; the grievance procedure; arbitration;and discipline, discharge, and suspension of employees. Re-spondent agreed to negotiate and thereafter a series ofmeetings were held. It is undisputed that as a result of thesenegotiations agreement was reached on the last three of thefour listed topics. The Union contends, and Respondentdenies, that agreement was also reached respecting the con-tracting out of bargaining unit work.B. Preliminaries to NegotiationsThe Union had written Respondent on August 11 pro-testing the Company's contracting out of maintenance typework and requesting information respecting such contract-ing out in order to assist the Union in its bargaining func-tion.On August 29 Respondent's plant manager, Peter Mey-ers, Jr., replied to the Union by letter acknowledging re-ceipt of the Union's notice of August 26 requesting negotia-tions and designating a management committee "tonegotiate ... on both contracting of work and modificationsto or amendment of a labor agreement...."Thus, at the outset Meyers' letter informed the Union ofRespondent's willingness to bargain respecting the items onwhich the Union wished modification and particularlyabout the topic of contracting out of work. The Union en-tered negotiations with the reasonable expectation that thattopic was on the table for resolution. On September 6 apreliminary meeting was held between management andthe Union's executive board. According to minutes kept byRespondent, most of the matters discussed dealt with anoutstanding strike threat of the Union. Respecting prospec-tive negotiations looking to modification of the collectivebargaining agreement, however, both Respondent and theUnion confirmed their understanding that since the con-tract had been reopened, all provisions therein could bediscussed. In addition, Respondent indicated that as in thepast it would continue to communicate the state of the ne-gotiations directly to all employees. Later in the negotia-tions the Union used information conveyed directly to em-ployees in this manner to frame its version of the parties'understanding respecting the contracting out of bargainingunit work.C. Meeting of September 9On September 9 the negotiators met for what essentiallywas another preliminary meeting. Ground rules for the ne-gotiations were discussed. The Union asked again for infor-mation about the contracting out of work, a request whichhad been included in their written request of August 1I,stating that such was needed to formulate their contractproposal respecting that topic. For its part, Respondentstated it would like an explanation of the Union's contractproposal respecting contracting out since such would helpmanagement understand what information the Union wasseeking by its August II letter. Respondent also providedsome of the information requested. No resolution was ar-rived at respecting the contracting out issue and the discus-sion moved on to the other topics, the grievance procedure,arbitration, discipline, discharge, and suspension of em-ployees. No agreement was reached on any issue.D. Meeting of September 13The negotiators again met on September 13 to continuediscussing contract modifications. Roger Attanasio, theprincipal management representative, volunteered thatmanagement needed to do a better job in bargaining withthe Union about contracting out and that the system em-ployed by Respondent in the past in that regard was inad-equate. He stated that mere notification to the Union aboutwork already contracted out was not sufficient, that man-agement was obligated to bargain with the Union. TheUnion pointed out that under past practice it received noti-fication only after work had been contracted out at a timethe work on the job began. At other times it was notifiedonly after the job was in progress and in some cases wasnever notified at all. Respondent responded that it wasgoing to improve the system and bargain with the Unionprior to contracting out work. The Union then inquiredhow that would be done. Respondent indicated it wouldprovide that information at a later time.Respondent's representatives suggested that, with respectto the contracting out of work, modification of the collec-tive-bargaining agreement was unnecessary and that in-stead, the parties should wait and see if the improved proce-dures for notification and bargaining were adequate to meetthe Union's needs. But they also stated that any proposalswhich the Union might make would be given consideration.Minutes of the meeting kept by management indicatethat at that time Respondent already had revised its proce-dures to insure that the Union was involved in the systemfor contracting out work and kept current on such matters.Following the discussions of September 13 it is clear thatRespondent was willing to keep the Union informed and tobargain with it about contracting out and that the Unionalso desired such a result. No specific agreement, however,was arrived at, there being no specifically identifiable pro-posal before the parties at the time. In addition, Respon-dent was suggesting a technique of experimentation to de-termine whether its system of dealing with contracting outwould satisfy the parties and without, at least at this stage,formally modifying the collective agreement to include ap-plicable provisions.E. Meeting of September 15The parties again met on September 15. During the dis-cussion the management gave various business reasons forcontracting out work. The Union submitted a written pro-posal respecting contracting out and oral proposals on theother three topics. The union proposal respecting contract-ing out was as follows:The company shall not contract out work to be doneby any outside concern while there are employees, in-cluding laid-off employees, available to do the work.As used herein, "work" means work done by employ-ees included in the bargaining unit defined in Article I,Section 1, or that could be done by such employees.The management representatives responded by saying theywould get back to the Union at a later time. Thus, at that300 time this union proposal was neither accepted nor rejectedby Respondent.F. Meetring o 'Septe mher 20()When the negotiators again met on September 20 theUnion requested information concerning both the old andthe new procedures for contracting out work includingwhether the jobs which were then contracted for were jobsthat employees in the bargaining unit had done in the past,whether those employees were capable of performing thosejobs if given the opportunity, and in case management con-sidered them incapable, the reasons why. Management re-plied that this information had already been provided theUnion.The management negotiators queried the Union as to theintended meaning of the word "available" as used in theUnion's written proposal of September 15. In reply, unionrepresentatives asserted that "available" was intended tomean permanent availability, as distinguished from tempo-rarN availability.Respondent's representatives informed the Union that in-formation concerning the differences between the old andnew procedures for contracting out work would be fur-nished at a later meeting. They also gave reassurances thatany item which the Union wished to discuss would be con-sidered by Respondent.At the conclusion of the meeting the Union presentedwritten proposals for all its suggested modifications to thecontract, including a slightly revised proposal on contract-ing out of work as follows:The Company shall not contract out work to be doneby any other concern except at such times when thereare no employees, including laid-off employees, avail-able to do such work. As used herein "work" meanswork that has been done by employees included in thebargaining unit defined in Article 1, Section I or thatcould be done by such employees.The revision did not substantially alter the Union's pro-posal. It was neither accepted nor rejected by Respondentat that time.G. Meeting of September 22On September 22 the negotiators continued bargainingrespecting the contracting out of work. Although Dale Eu-bank, a union negotiator, testified that management wasnot willing to include the Union's written proposal respect-ing contracting out in the collective-bargaining agreement,I do not find that there was at that time a complete rejec-tion of that proposal. Management negotiators informedthe Union that they were still studying all its proposals.Regarding the contracting out proposal, they informed theUnion that they did not consider some 76 employees whohad been laid off in November 1976 to be available for peakwork situations, one of the circumstances in which manage-ment desired freedom to contract out work. Thus, the wholesubject remained on the table, and the parties continued tonegotiate respecting pertinent aspects of it.E. I. DUPONT DE NEMOURSH. Mfeeting olf September 27When the negotiators met again on September 27, Re-spondent's representatives finalized their position respectingthe contracting out of work. On the one hand, they rejectedthe Union's written proposal, but on the other hand, theyexplained in some detail the revised procedure for contract-ing out which they hoped would result in more effectivebargaining with the Union on that matter. In this connec-tion they displayed and explained a so-called flow chart forthe revised procedure, a copy of which is attched hereto asAppendix B. This is the only written explanation whichRespondent has made respecting its intentions concerningthe contracting out of work. In explaining their rejection ofthe Union's written proposal, Respondent's representativesstated that inclusion of such a provision in the collective-bargaining agreement would lead to company and unioncomanagement of decisions on contracting out, which man-agement did not feel was in the best interest of the business.Although they rejected the union proposal on contractingout in favor of their revised procedure. which they did notcontemplate would be set out in the collective-bargainingagreement, Respondent's representatives did indicate thatthey might make some kind of counterproposals to theUnion's written proposals on the other three topics. Thesession ended without resolution of the bargaining issues.I. Meeting of September 29On September 29 the parties met again. Managementrepresentatives offered counterproposals responsive to all ofthe union contract requests, except that on contracting out,and reasserted their view that a contract clause on contract-ing out should not be adopted because such would lead tocomanagement of contracting decisions, which would re-strict management's flexibility. They reiterated their intentto rely on the revised procedures for contracting out whichwould involve bargaining with the Union on each occasion.Attanasio again explained the flow chart to the effect that arequest for work to be performed would first be consideredby a management official known as the area coordinatorand then by another called the area supervisor. From therethe proposed job would be referred either to the engineeringservices staff or to the maintenance area staff, depending onwhether manufacturing or maintenance was involved, andat that point consideration would be given to whether itshould be performed by plant personnel or by outside con-tractors. Attanasio did not specify what standards wouldapply in making this preliminary evaluation. If contractingout was a possibility, a review would be made of plantpersonnel, and the project would be referred to an officialknown as a contract coordinator, whose function was toauthorize performance of the work. At that point, theUnion would be contacted and bargained with, and follow-ing such bargaining the work would be either assigned toplant personnel or contracted out. Attanasio did not ex-plain on what basis this final decision would be made.Respondent has never proposed the flow chart as a modi-fication of the collective-bargaining agreement. It was, how-ever, developed in response to early requests by the Unionfor information respecting contracting out. In context it wasclear that Respondent's negotiators did not wish anything301 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)about contracting out to be included in the collective bar-gaining agreement. They intended a tentative proceduraltreatment of the problem without a substantive contractualprovision. They submitted for union consideration a com-plete contract draft with modifications respecting the otherthree topics being negotiated and stated Respondent waswilling to sign such an agreement. For its part, the Unionheld off making a decision, saying it could not enter into anagreement until it was ratified by the membership. Eubanktestified that the Union was willing to accept neither man-agement's explanation of the flow chart nor its three-partmodification of the collective-bargaining agreement in lieuof the Union's own proposals for modification on all fourtopics. Thus, at the conclusion of the September 29 sessionno resolution of any of the four topics had been achieved.J. Meeling of October 7Although Respondent's negotiators had stated at theconclusion of the September 29 meeting that they consid-ered negotiations completed, the Union subsequently re-jected the company proposals, so a further meeting washeld on October 7 with a Federal mediator. The union com-mittee informed the management committee that theywould recommend acceptance of management's proposedrevisions of the contract only if a provision on subcontract-ing were included. The Union then endeavored to formu-late in writing a conclusionary version of management's po-sition on contracting out. In so doing, the Union in effectabandoned its prior proposals respecting contracting out.Its proposed new version was as follows:That the Company agrees to bargain with the repre-sentative or representatives involved on all work to besub-contracted prior to letting the contract. That theCompany will always use plant personnel wheneverpossible to do the work.Respondent's negotiators promptly rejected this proposal.The Union then revised its proposal as follows:That the Company agrees to bargain with the repre-sentative or representatives involved on all work to besub-contracted prior to letting the contract, and the useof plant personnel will always he the first consider-ation.It is undisputed that Respondent never proposed such con-tract language and in fact took the position that it did notwant to be bound by a contract on the topic. Nevertheless.the first clause of this last union proposal is a fair general-ization of what management repeatedly declared it wasgoing to do in its revised system for contracting out. Thewording of the second clause, although never used in bar-gaining, had been lifted by union negotiators from a com-pany summary of the September 30 meeting distributed toall employees (including members of the union negotiatingteam) which in pertinent part read:ContractingManagement denied the Council's request to add aparagraph regarding Contracting to the first section ofArticle VII of the Agreement. Management pointedout that there had been many discussions on contract-ing. Management feels the Council is wanting to "co-manage" decisions on contracting and, to put the para-graph in the agreement. would lead towards co-man-agement.Management explained its revised procedure forcontract bargaining with the following key points em-phasized:Provides responsible person in all area on siteProvides additional checks and balances-To insure bargaining is done properly-Additional detail on contracting activitiesManagement stated that they are working to do abetter job in bargaining and with time will prove to theCouncil they are doing a better job.Management discussed again the need for contract-ing on the site. Management's objective with any con-tracting is to contract work whenever in management'sjudgment it is in the best interest of the long rangehealth and job security at the Old Hickory site. Theuse of the plant personnel will always be the first con-sideration.The management negotiators also promptly rejected therevised union proposal on the ground that they were unwill-ing to put anything into the agreement which would restrictmanagement's decision-making function in contracting out.They indicated the reasons why they would not agree to thecontract modification by stating that through the improvedprocedure on contract bargaining, they were organizing tomeet the Union's needs. and that time was required to al-low management to demonstrate the effectiveness of theimproved procedure. They reassured the Union that man-agement intended in the future to meet its bargaining obli-gations on contracting out. When union representatives in-quired what they meant by bargaining, Respondent'snegotiators replied that bargaining on contracting outmeant meeting with union representatives to advise them ofcompany plans, to discuss those plans and obtain theUInion's input respecting them, and then for management toweigh the alternatives, considering the Union's input, andreach a final determination. The final decision would thenbe implemented.Management negotiators made no counterproposals tothe Union's written proposal nor did they point out anyinadequacies in the language proposed by the Union. Eu-bank testified generally that Attanasio had agreed in princi-ple to the union wording in various discussions respectingthe procedures for bargaining about contracting out anddiscussions of the flow chart but that he was unwilling toput such into a contract.Eubank's conclusion was correct with respect to thewording of the first clause of the union proposal. "that theCompany agrees to bargain with the representative or rep-resentatives involved on all work to be sub-contracted priorto letting the contract ..." But a preponderance of theevidence fails to establish that he specifically agreed to thesecond clause, "... and the use of plant personnel willalways be the first consideration." See Pittsburgh-DesMoines Steel (Compatnv, 202 NLRB 880. 890 (1973). As usedin the Union's proposal, these words connote a categoricalpreference for plant personnel. Eubank did not specify anynegotiation in which a management negotiator acceded to302 E. I. DUPONT DE NEMOURSsuch a preference. The company summary from which thewords were lifted was not a communication between nego-tiators even if it reached the negotiators in their capacity asemployees. It is immaterial whether company distributionsto employees were accurate or inaccurate. They were notintended as messages between negotiators in bargaining.No witness testified, nor does any party contend, that thewording in question was actually used in the bargainingsessions. Moreover, a reading of the wording in contextwith the balance of the summary distributed hy the Com-pan)y leaves the meaning ambiguous. It is at least as likelythat the words meant that use of plant personnel wouldsequentially be considered first before using outside person-nel rather than that plant personnel would be preferred.Accordingly, I find that with respect to this essential part ofthe union proposal on October 7, the record does not estab-lish that the parties were of one mind.K. Meeting of Octoher 25The parties met for the last time on October 25. TheUnion again presented in written form, as a proposed sup-plement to the collective-bargaining agreement. the secondversion of the proposal considered on October 7. But onthis occasion the union council had signed the proposal antiRespondent was requested to sign also. Attanasio again re-fused on the ground that the proposal would restrict man-agement in its flexibility to manage the business. and Re-spondent was unwilling to allow the Union to comanagecontracting out of work. The Union considered that Re-spondent had already agreed in principal to the proposaland inquired as to why Respondent would not put its ownsuggested system on subcontracting into the collective bar-gaining agreement. To this, Attanasio responded that man-agement's new system was not a proposal on subcontract-ing but rather an administrative procedure whichmanagement would follow in thinking through and bar-gaining with the Union respecting subcontracting.The meeting ended without the parties resolving the mat-ter. No further meetings were held. As a result, nothingrespecting contracting out or any of the other three pro-posed modifications of the collective-bargaining agreementwere formalized, and the preexisting agreement remainedunchanged.L. D iscussionIt is obvious from the course of the negotiations that fourtopics were bargained about including the topic of contract-ing out work. Thus, there is no dispute that Respondentbargained about that subject. It considered union proposalsand rejected them in lieu of its new procedure for contract-ing out which it verbally explained in detail at the meetingsand demonstrated by presentation of a flow chart. TheUnion was given to understand that the new procedure wasalready promulgated and that Respondent intended to ap-ply it. Considering that Respondent brought this expositioninto the negotiations as its chosen alternative to acceptanceof the union proposals, it must be understood as a declara-tion of intention, a promise, to put the new procedure intooperation. It was also clear, of course. that the new proce-dure was not billed as necessarily a permanent system. Re-spondent was proposing that it be tried out to see how itworked, leaving open the possibility that experience mightlead to changes. Nevertheless. this declared program wasused in the negotiations as a device to persuade the Unionthat this was the preferable approach to handling the con-tracting out problem. In this broad, nontechnical sense, itwas a proposal which ultimately persuaded the Union toabandon its own proposals.There was, however. another aspect to Respondent's po-sition. This was its determination, which it frequently re-peated, to avoid enshrining the terms of its new procedurein a formal provision of the collective bargaining agree-ment. According to Respondent, to do so would involve theUnion in comanagement of the managerial function of con-tracting out and would deprive the new system of desirableflexibility. This aspect of Respondent's position never per-suaded the Union, and Respondent was adamant in its in-sistence that no provisions respecting contracting out ofwork be included in the collective-bargaining agreement.Having unsuccessfully made two written proposals of abroad nature protecting unit employees with respect to thecontracting out of work, the Union on October 7 in effectabandoned those earlier proposals by verbally suggestingcontract language whereby Respondent would promise tobargain with the Union prior to letting out a contract andgive preference to using plant personnel for the work. Thisand the slight modification thereof offered the same daywere patent effiorts by the union negotiators to put intowriting what Respondent had set before them as its newprocedure for contracting out. Respondent rejected theseproposals on October 7 and again on October 29, chieflybecause the proposals contemplated inclusion in the collec-tive-hbargaining agreement. At the time, Respondent madeno suggestion that the words suggested inadequately repre-sented its intentions. Respondent made no effort to improvethe wording. It simply refused to bargain about the detailsof contract language. In one respect, the union proposalplainly did not represent Respondent's position because theUnion contemplated its inclusion in the collective-bargain-ing agreement, which was contrary to what Respondentcontemplated. What the union proposal does show is thatthe Union abandoned its prior offers and in part adoptedthe position of Respondent with respect to its new proce-dure. Thus, on that new procedure the parties to some ex-tent concurred. The aspects on which they do not appear tohave concurred were whether it should be included in thecollective-bargaining agreement, the Union proposing thatit should be and Respondent adamantly refusing to con-sider it, and whether plant personnel were to be preferred.As to the matter of including the new system in the col-lective-bargaining agreement. Respondent considers that itswillingness to agree or disagree is a matter on which it hascomplete freedom. I disagree. If the parties concur withrespect to a bargainable matter, one of the parties may notfrustrate the bargain by insisting that it not be included inthe collective-bargaining agreement. The statute requiresthat it be included in the contract if the other party sorequests. Respondent mas not bargain over the statutorymandate. Hloweser. this position of Respondent is not anissue in this case because it is neither alleged nor contended303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby any party that Respondent bargained in bad faith. Thecomplaint is narrowly drawn to allege only that Respon-dent and the Union reached agreement and then Respon-dent refused to reduce it to writing and sign it.Where the affirmative case as pleaded fails is with respectto the second clause of the final union proposal giving somesort of preference to the use of plant personnel. The recorddoes not establish that in negotiations Respondent con-curred with that provision. This essential allegation of thecomplaint, that "Respondent and the Union agreed," hasnot been proved. Accordingly, since the burden of thisproof falls on the General Counsel, the complaint must bedismissed. Lucas County Farm Bureau Cooperative Associ-ation, Inc., 218, NLRB 1150, 1155 (1975); Loggins MeatCo., Inc., 206 NLRB 303, 307 (1973); Pittsburgh-DesMoines Steel Company, supra; Shreveport Garment Manu-facturers, 133 NLRB 117, 121 (1961); N.L.R.B. v. Downs-Clark, Inc., 479 F.2d 546 (C.A. 5, 1973).CON( I.lsloNS or LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is, and has been at all material times, theexclusive bargaining representative of employees of Re-spondent in the following appropriate unit:All the hourly wage roll production, maintenance andpower house employees at the Respondent's Old Hick-ory, Tennessee, Plant, Textile Fibers Department, in-cluding the DMT facilities located at Old Hickory.Tennessee, including instructors but excluding guards.firemen, fire inspectors, office, clerical salaried techni-cal and professional employees and relief foremen whoserved in that capacity either regularly or fobr substan-tial periods of time during the course of the year. andall other supervisors as defined in the Act.4. At all times since April 7, 1976, the Union has beenthe exclusive bargaining representative of the employees inthe aforesaid appropriate unit within the meaning of Sec-tion 9(a) of the Act.5. By refusing to reduce to writing and sign the contractprovisions proposed by the Union respecting the contract-ing out of bargaining unit work, Respondent has not en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (5) of the Act.Upon the foregoing findings of fact. conclusions of law.and the entire record. and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:OR[)ER'The complaint is dismissed in its entirety.In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemed,aived for all purposes.304 APPENDIX BWORK REQUESTEDAREA COORDINATORAREA SUPERVISOR(MANUFACIURING AND/OR MAINTENANCE)ENGINEERING SERVICES-------------------------- OR --------MANUFACTURING AREASDO WITH PLANT CONSIDER DOINGPERSONNEL WITH CONRACITORSPERSONNEL REVIEWCONTRACT COORD.AUTHORIZATIONMODIFY IF REASONABLE COUNCIL REPRESENTATIVEDURING BARGAINING ' BARGAININGCONTRACT RELEASECONTRACTOR ON PLANTAREA COORD. RESP.E. 1. DUPONT DE NEMOURS305